DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The Applicant has cited information disclosure statement(s) (IDS's) that include numerous Patents/PG Pubs/NPL.  In accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id.  [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references.  Likewise, the instant application's combined IDS's also include more than 50 references.  According to MPEP Section 2004 "Aids to Compliance With Duty of Disclosure [R-08.2012]", "It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of most significance." See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974), Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  It should be noted that the Examiner having to consider this many references without identifying statements as to their respective applicability to the patentability of each of the instant application's claims does not properly enable the Examiner to review them with significant depth.  The IDS's have been placed in the application file and marked as considered, but the information referred to therein has only been given a cursory review.  Examiner formally requests that if any information previously cited by Applicant in the IDS's is known to be truly material for patentability as defined by 37 C.F.R. § 1.56, Applicant should present a new IDS outlining them and inclusive of a concise but detailed statement as to the relevance of that/those particular documents therein cited under 37 CFR § 1.105.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 9-11, 13-20 of U.S. Patent No. 10,698,650 (hereinafter referred to as Patent ‘650). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the continuation are broader than claim 1 of the present invention is functionally similar to claim 13 of the Patent ‘650 except that claim 1 of the present invention recites “A system comprising a computing device, wherein the computing device comprises a network interface, at least one processor and at least one non-transitory computer- readable medium including instructions that are executable by the at least one processor to:” in a preamble instead of “A system comprising: a computing system comprising a network interface, one or more processors, and data storage having stored therein instructions executable by the one or more processors to cause the computing system to perform operations comprising:” recited as limitations in claim 13 of Patent ‘650. Further, claim 1 of the present invention recites “receive, via the network interface, data indicating a guest reservation to a place of accommodation having multiple first media playback systems corresponding to respective individually bookable rooms, the guest reservation indicating (i) a user profile of a second media playback system and (ii) a booked room of the place of accommodation” functionally similar to “multiple first media playback systems corresponding to respective individually bookable rooms of a place of accommodation; receiving, via the network interface of the computing system, data indicating a guest reservation to the place of accommodation, the guest reservation indicating (i) a user profile of a second media playback system and (ii) a booked room of the place of accommodation” as recited in claim 13 of Patent ‘650; claim 1 of the present invention recites “query, via the network interface, one or more cloud servers for a system configuration of the second media playback system, .
Claim 2, rejected against similar functionalities of claim 14 of Patent ‘650.
Claim 3, rejected against similar functionalities of claim 15 of Patent ‘650.
Claim 4, rejected against similar functionalities of claim 16 of Patent ‘650.
Claim 5, rejected against similar functionalities of claim 17 of Patent ‘650.
Claim 6, rejected against similar functionalities of claim 13 of Patent ‘650.
Claim 7, rejected against similar functionalities of claim 13 and claim 19 of Patent ‘650.
Claim 8, rejected against similar functionalities of claim 13, claim 19 and claim 20 of Patent ‘650.
Claim 9, rejected against similar functionalities of claim 13, claim 9, claim 19 and claim 20 of Patent ‘650.
Claim 10, rejected against similar functionalities of claim 13 and claim 10 of Patent ‘650.
Claim 11, rejected against similar functionalities of claim 13 and claim 11 of Patent ‘650.
Claim 12, of the present invention is functionally similar to claim 18 modified claim 13 of the Patent ‘650. For example, claim 12 of the present invention recites “receive, via the network interface, data indicating a guest reservation to a place of accommodation having multiple first media playback systems corresponding to respective individually bookable rooms, the guest reservation indicating (i) a user profile of a second media playback system and (ii) a booked room of the place of accommodation” functionally similar to “receiving, via a network interface of the computing system, data indicating a guest reservation to a place of accommodation having multiple first media playback systems corresponding to respective individually 
Claim 13, rejected against similar functionalities of claim 18 modified by functionalities of claim 14 of Patent ‘650.
Claim 14, rejected against similar functionalities of claim 18 modified by functionalities of claim 15 of Patent ‘650.
Claim 15, rejected against similar functionalities of claim 18 modified by functionalities of claim 16 of Patent ‘650.
Claim 16, rejected against similar functionalities of claim 18 modified by functionalities of claim 17 of Patent ‘650.
Claim 17, rejected against similar functionalities of claim 18 modified by functionalities of claim 13 of Patent ‘650.
Claim 18, rejected against similar functionalities of claim 18 modified by functionalities of claim 19 of Patent ‘650.
Claim 19, rejected against similar functionalities of claim 18 modified by functionalities of claim 20 of Patent ‘650.
Claim 20, of the present invention is functionally similar to claim 2 of the Patent ‘650 except that claim 20 of the present invention recites “a computing system” in a preamble and “network interface” in limitations instead of “network interface of the computing system” recited as limitations in claim 2 of Patent ‘650. Further, claim 20 of the present invention recites “receiving, via a network interface, data indicating a guest 

Allowable Subject Matter
Claims 1-20 are objected as they are rejected under Double Patenting as indicated above.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/Primary Examiner, Art Unit 2653